DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-30 and 34 is/are rejected under 35 U.S.C. 102(a1, a2) as being anticipated by Miller et al US 20050117118 A1.
	Re claim 21, Miller et al teaches a system for performing contactless measurement of one or more characteristics of a patient’s eye used to diagnosis a potential medical condition (see abstract), the system comprising: a light source configured to illuminate the eye (see 0043 and numerals 303 and 403); a 3D-camera assembly configured to capture a plurality of images of the eye, wherein the plurality of images comprises depth information (see numerals 109, 302, and 402); a 3D-reconstruction module configured to generate a 3D model of a portion of the eye based at least on the plurality of images (see numeral 108 and paragraphs 0029 and 0049); and a data analytic module configured to determine one or more characteristics of the eye based at least on the 3D model (see paragraph 0058).
	Re claim 22, Miller et al teaches wherein the one or more characteristics of the eye comprises one or more of blood vessel features, curvature metrics of a sclera of the eye, volumetric pulsations of the eye, total eye volume, deformations, relative local displacements over time, rate of local blood outflow, and radius of the eye (see paragraph 0058).
	Re claim 23, Miller et al teaches further comprising an intraocular pressure (IOP) diagnostic module configured to determine the IOP within the eye based at least on the rate of local blood outflow (see paragraph 0058).
	Re claim 24, Miller et al teaches further comprising a blood pressure measuring apparatus configured to synchronously measure the patient’s blood pressure, and wherein the IOP diagnostic module is configured to determine the IOP within the eye based at least on the patient’s blood pressure and the rate of local blood outflow (see paragraph 0058 pulse and blood pressure).
	Re claim 25, Miller et al teaches further comprising: a heart monitor configured to obtain heart data of the patient’s heart (see paragraph 0058); and a diagnostic module configured to flag a potential medical condition based at least on (a) deformations of the eye and the heart data, (b) relative local displacements over time and heart data, OR (c) variation in the relative local displacements over time and heart data (see paragraph 0058).
	Re claim 26, Miller et al teaches further comprising a diagnostic module configured to determine pulsatile ocular blood flow (POBF) based at least on the volumetric pulsations of the eye (see paragraph 0058).
	Re claim 27, Miller et al teaches wherein the 3D-camera assembly comprises a plurality of cameras in stereoscopic alignment or a camera configured to capture a plurality of images at different focuses (see paragraphs 0028, 0033, and 0060).
	Re claim 28, Miller et al teaches wherein the 3D-camera assembly comprises a telecentric camera and an off-axis camera or one or more off-axis cameras with Scheimpflug angles (see paragraphs 0033, 0041).
	Re claim 29, Miller et al teaches wherein the 3D-camera assembly comprises a light- based imaging system (see paragraphs 0010, 0011, and 0038).
	Re claim 30, Miller et al teaches wherein the light-based imaging system comprises one of a RGB-D camera, a light ranging and detection (LIDAR) system, a structured light system, or a time of flight system (see paragraph 0041).
	Re claim 34, Miller et al teaches a system for identifying potential medical conditions using contactless measurement of one or more characteristics of a patient’s eye (see abstract), the system comprising: a light source configured to illuminate the eye (see numerals 303, 403, and paragraph 0043); an image capturing assembly configured to capture a plurality of images of the eye, wherein the plurality of images comprises depth information (see numerals 109, 302 and 402); a non-transitory memory configured to store instructions that, when executed by one or more processors, cause the one or more processors (see numeral 108 and paragraphs 0029 and 0049) to: generate a 3D model of a portion of the eye based at least on the plurality of images (see paragraphs 0029, 0049 and 0058); determine one or more characteristics of the eye based at least on the 3D information, wherein the one or more characteristics comprise one or more of blood vessel features, curvature metrics of a sclera of the eye, volumetric pulsations of the eye, total eye volume, deformations, relative local displacements over time, and radius of the eye (see paragraph 0058); and identify a potential medical condition based at least on the one or more characteristics of the eye (see paragraph 0058).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 31 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al US 20050117118 A1 and further view of Northcott et al (US 2006/0140454 A1).
	Re claim 31, Miller et al does not explicitly disclose wherein the 3D-camera assembly comprises one or more high-speed cameras configured to capture images at a frame rate between 30-5000 frames per second.
	However, Northcott et al teaches wherein the 3D-camera assembly comprises one or more high-speed cameras configured to capture images at a frame rate between 30-5000 frames per second (see paragraph 0041).
	Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Miller et al to include wherein the 3D-camera assembly comprises one or more high-speed cameras configured to capture images at a frame rate between 30-5000 frames per second as taught by Northcott et al for the predictable result of maximizing the resolution requirements (see 0042)

	Re claim 35, Miller et al does not explicitly disclose wherein the image capturing assembly comprises one or more high-speed cameras configured to capture images at a frame rate between 30-5000 frames per second or a light-based camera system.
	However, Northcott et al teaches wherein the image capturing assembly comprises one or more high-speed cameras configured to capture images at a frame rate between 30-5000 frames per second or a light-based camera system (see paragraph 0041).
Therefore it would have been obvious to one having ordinary skill in the art at the time the application was filed to modify the device of Miller et al to include wherein the image capturing assembly comprises one or more high-speed cameras configured to capture images at a frame rate between 30-5000 frames per second or a light-based camera system as taught by Northcott et al for the predictable result of maximizing the resolution requirements (see 0042)

Allowable Subject Matter
Claims 32-33 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.
In regard to dependent claim 32, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the light source comprises a wavelength having a range between 350 and 450 nm; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 33, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the light source comprises a wavelength having a range of 395 to 405 nm; recited together in combination with the totality of particular features/limitations recited therein
In regard to dependent claim 36, the prior art taken either singly or in combination fails to anticipate or fairly suggest wherein the light source comprises a wavelength having a range between 350 and 450 nm; recited together in combination with the totality of particular features/limitations recited therein

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R GREECE whose telephone number is (571)272-3711. The examiner can normally be reached 8-6 M-TH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R GREECE/Primary Examiner, Art Unit 2872